          Case 6:18-cv-06643-FPG-JWF Document 5 Filed 11/05/18 Page 1 of 1



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

MICHAL GEIGER,
                                                                           NOTICE OF
                                                         Plaintiffs,
                                                                          APPEARANCE
                                - vs -
                                                                          Civil Action No.
UNIVERSITY OF ROCHESTER,
                                                                        18-CV-06643 (FPG)
                                                       Defendants.



           PLEASE TAKE NOTICE that Marion Blankopf of Nixon Peabody LLP, an attorney in

good standing with the United States District Court for the Western District of New York, hereby

enters a Notice of Appearance on behalf of Defendant University of Rochester, in the above-

captioned matter. Undersigned requests that copies of all papers in this action be served upon

her at the address set forth below.


Dated: November 5, 2018                      NIXON PEABODY LLP
                                             Attorneys for Defendant,
                                              University of Rochester


                                             By:    /s/ Marion Blankopf
                                                    Marion Blankopf

                                             1300 Clinton Square
                                             Rochester, New York 14604
                                             Telephone: (585) 263-1000
                                             mblankopf@nixonpeabody.com




4829-5504-8058.1
